A person is, by the law of this state, a surety on a note, who, at the time of the signing of the same by the maker, puts his name on the back of the same in blank. Notice of non-payment by the maker is not requisite to make such a surety liable. In this case notice is not requisite unless by some general usage, which enters into and forms a part of the contract. The question whether banks have an usage to notify such securities, need not be determined by the jury, as such an usage can affect only notes which are in bank, and after they are left.
The only question is, whether there exists any general usage in Providence, known to the plaintiff, which makes it necessary for the holder of a note payable at bank, to lodge it in bank before it is due, or demand payment thereof at bank, in order to make the note valid, as against the maker or surety. If there exists such usage known and assented to by the plaintiff, then find for the defendant; if not, find for the plaintiff.
Verdict for the plaintiff. *Page 10